DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered.

Claims 21-25, 28-29, 31-42 are pending and being examined.  Claims 1-20, 26-27, and 30 are canceled.  Claims 21, 31, 38 are amended and claims 40-42 are newly added with no new subject matter being introduced.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 28-29, 31-36, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Masuko (JP 2011200777A) in view of Tilquin et al. (US 2009/0246117 A1).
Considering claims 21-25, Masuko teaches a composition for the purification of flue gas, said composition containing composition powder having a powder of a sodium salt of carbonic acid such as sodium hydrogen carbonate and/or sodium sesquicarbonate and absorptive material for adsorbing sulfur oxides and/or hydrogen chloride such as slaked lime (hydrated lime) wherein the slaked lime is 5 to 30 wt.% (Masuko, [0008], [0013], [0022]).
Masuko does not explicitly teach 13 to 30 wt.% and/or 13 to 20 wt.% of a sodium salt of carbonic acid and 70 to 87 wt.% and/or 80 to 87 wt.% of an absorptive material.
However, Masuko teaches slaked lime has a slow reaction with sulfur oxides but reduces the elution of heavy metals such as lead from fly ash; baking soda (sodium hydrogen carbonate) is more expensive than slaked lime and costs more to treat (Masuko, [0002], [0005], [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to vary the amounts of slaked lime and sodium hydrogen carbonate including to within the claimed ranges.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to obtain a cost effective composition with desired sulfur dioxide reduction capability and reduced elution of heavy metals with a reasonable expectation of success.
Masuko does not explicitly teach the absorptive material has a specific pore volume that is equal to or greater than 0.1 cm3/g.
However, Tilquin teaches the ability of hydrated lime particles to remove acid gases such as SO3 from gaseous streams is related to the pore volume of the particles as well as the surface area thereof; Tilquin teaches the pore volume desired is one between 0.1 to 0.25 cm3/g and the desired surface area is one between about 20 to 50 m2/g (Tilquin, [0018]-[0019]).
Therefore, it would have been obvious to one of ordinary skill in the art, to vary the specific pore volume of the absorptive material including to within the claimed range of equal to or greater than 0.1 cm3/g.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to achieve desired absorption rate of sulfur oxides with a reasonable expectation of success.
Masuko teaches the sodium salt of carbonic acid has a particle size d50 of less than 50 µm and/or less than 45 µm (Masuko, [0023]).
It should be noted that the claim is directed to a composition.  The combination of Masuko and Tilquin teaches the claimed composition; thus the composition of Masuko and Tilquin would also be expected to be adapted for storage.
Nonetheless, Masuko teaches the composition powder is adapted for storage (Masuko, [0045]).
The combination of Masuko and Tilquin teaches the claimed composition.  Thus, it would be expected that the composition of Masuko/Tilquin would also have an FFC value, determined using a RST-XS ring shear tester, of 1 or more, wherein measurement of the FFC value is after 18 hours.
Considering claim 28, Masuko teaches the absorptive material (hydrated lime) has a particle size d50 of less than 50 µm (Masuko, [0023]).
Considering claim 29, Masuko teaches the composition contains activated carbon for dioxin treatment (Masuko, [0030]). 
Masuko does not explicitly teach the activated carbon is in an amount of up to 30 wt.% based on the total weight of the composition.
However, Masuko teaches the amount added may be controlled in conjunction with the measured HCl and SOx concentrations (Masuko, [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to vary the amount of activated carbon based on the total weight of the composition including to within the claimed range of up to 30 wt.%.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order for the composition to have the components in amounts that would be in conjunction with the measured HCl and SOx and the amount of dioxins that would need to be treated with a reasonable expectation of success.
Considering claims 31-35, Masuko teaches a process for the manufacture of said composition for the purification of flue gas according to claim 21 comprising 50 of less than 45 µm and teaches using crushing equipment (i.e., grinding step) to obtain desired particle size (Masuko, [0023]).
It has already been established that the composition of claim 21 comprises 13 to 30 wt.% and/or 13 to 20 wt.% of a sodium salt of carbonic acid and 70 to 87 wt.% and/or 80 to 87 wt.% of an absorptive material.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to provide a composition comprising 13 to 30 wt.% and/or 13 to 20 wt.% of a sodium salt of carbonic acid and 70 to 87 wt.% and/or 80 to 87 wt.% of an absorptive material and then applying mechanical energy to mix/blend/grind.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to achieve desired composition and/or particle size for the final composition.
Masuko does not explicitly teach the absorptive material has a specific pore volume that is equal to or greater than 0.1 cm3/g.
However, Tilquin teaches the ability of hydrated lime particles to remove acid gases such as SO3 from gaseous streams is related to the pore volume of the particles as well as the surface area thereof; Tilquin teaches the pore volume desired is one between 0.1 to 0.25 cm3/g and the desired surface area is one between about 20 to 50 m2
Therefore, it would have been obvious to one of ordinary skill in the art, to vary the specific pore volume of the absorptive material including to within the claimed range of equal to or greater than 0.1 cm3/g.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to achieve desired absorption rate of sulfur oxides with a reasonable expectation of success.
Masuko teaches storing the composition (Masuko, [0045]).
The combination of Masuko and Tilquin teaches the claimed composition.  Thus, it would be expected that the composition of Masuko/Tilquin would also have an FFC value, determined using a RST-XS ring shear tester, of 1 or more, wherein measurement of the FFC value is after 18 hours.
Considering claim 36, Masuko teaches a process for the purification of flue gas, wherein the flue gas is brought into contact with the composition according to claim 21 (Masuko, [0008]).  Masuko teaches storing the composition (Masuko, [0045]).
Considering claims 40-41, Masuko does not explicitly teach the composition has a particle size d97 of less than 180 µm.
However, Masuko teaches the particle size is a result effective variable relative to its reactivity with an acid gas by teaching that average particle diameters of 30 µm or less, particularly 5 to 30 µm, particularly 7 to 20 µm increase the reactivity with an acid gas (Masuko, [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to vary the particle size of the composition including a particle size d97 of less than 180 µm.  One of ordinary skill in the art, at the time the .

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Masuko (JP 2011200777A) in view of Tilquin et al. (US 2009/0246117 A1) as evidenced by Alexander et al. (US 4668489).
Considering claim 37, Masuko teaches the flue gas is generated in municipal solid waste incinerators, industrial waste incinerators, power boilers, carbonization furnaces, among others (Masuko, [0001]).  As evidenced by Alexander in column 2 lines 18-29, HF is generated by furnaces.  Thus, it would be expected that the flue gas of Masuko that is generated in carbonization furnaces would also comprise HF.

Claims 38-39 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Masuko (JP 2011200777A) in view of Benson et al. (US 2009/0220411 A1).
Considering claim 38-39, Masuko teaches a method comprising mixing homogeneously (i.e., blending) a powder of an absorptive material wherein said absorptive material is an absorbent for sulfur oxides/hydrogen chloride such as slaked lime (hydrated lime) wherein the slaked lime is 5 to 30 wt.% (Masuko, [0001], [0008], [0013], [0022]) with a powder of a sodium salt of carbonic acid such as sodium hydrogen carbonate and/or sodium sesquicarbonate and absorptive material for adsorbing sulfur oxides and/or hydrogen chloride.
Masuko does not explicitly teach 70 to 87 wt.% and/or 80 to 87 wt.% of an absorptive material.
However, Masuko teaches slaked lime has a slow reaction with sulfur oxides but reduces the elution of heavy metals such as lead from fly ash; baking soda (sodium hydrogen carbonate) is more expensive than slaked lime and costs more to treat (Masuko, [0002], [0005], [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to vary the amounts of absorptive material (i.e., slaked lime) and sodium hydrogen carbonate including to within the claimed ranges.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to obtain a cost effective composition with desired sulfur dioxide reduction capability and reduced elution of heavy metals with a reasonable expectation of success.
Masuko does not explicitly teach the absorptive material has a specific pore volume that is equal to or greater than 0.1 cm3/g.
However, Benson teaches the use of hydrated lime/activated lime for SO2 reduction in a flue gas and higher absorption rates are due to higher pore volume (Benson, abstract and [0030]).  Benson also teaches absorptive materials comprising hydrated lime with a pore volume of 0.092 cm3/g, 0.153 cm3/g, and 0.209 cm3/g (Benson, Tables 1 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art, to vary the specific pore volume of the absorptive material including to within the claimed range of equal to or greater than 0.1 cm3
Masuko teaches the sodium salt of carbonic acid has a particle size d50 of less than 50 µm (Masuko, [0023]).
The recitation of “to improve the flowability after some storage time, and/or storability and/or HF absorptivity of a powder of a sodium salt of carbonic acid” is the functionality of the composition and does not impart any additional process steps to the method of mixing the absorptive material with a powder of a sodium salt of carbonic acid.
Masuko teaches storing the composition (Masuko, [0045]).
The combination of Masuko and Tilquin teaches the claimed composition.  Thus, it would be expected that the composition of Masuko/Tilquin would also have an FFC value, determined using a RST-XS ring shear tester, of 1 or more, wherein measurement of the FFC value is after 18 hours.
Considering claim 42, Masuko does not explicitly teach the composition has a particle size d97 of less than 180 µm.
However, Masuko teaches the particle size is a result effective variable relative to its reactivity with an acid gas by teaching that average particle diameters of 30 µm or less, particularly 5 to 30 µm, particularly 7 to 20 µm increase the reactivity with an acid gas (Masuko, [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to vary the particle size of the composition including a particle size d97 of less than 180 µm.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to achieve desired reactivity with an acid gas with a reasonable expectation of success.

Response to Arguments
Applicant’s arguments filed regarding the amount of hydrate lime in the claimed composition as chosen in this manner is not varied to obtain a cost effective composition with a desired sulfur oxide reduction capability and reduced elution of heavy metals have been fully considered but are not persuasive.
Rationale different from applicant’s is permissible (see MPEP §2144(IV)).  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
In the instant case, Masuko teaches slaked lime has a slow reaction with sulfur oxides but reduces the elution of heavy metals such as lead from fly ash; baking soda (sodium hydrogen carbonate) is more expensive than slaked lime and costs more to treat (Masuko, [0002], [0005], [0025]).  Thus, Masuko establishes that the amounts of slaked lime and baking soda in the composition is a result effective variable relative to cost, sulfur dioxide reduction capability, and elution of heavy metals.
The FFC value is an inherent property of the composition.  Masuko/Tilquin obviate the claimed composition; thus, it would be expected that the composition of Masuko/Tilquin would also have the claimed FFC value.
Applicant’s argument regarding the amount of hydrated lime in the claimed composition is adjusted to provide a specific FFC value after 18 hours is not commensurate in scope with the claimed language.  The claims do not require varying the amount of hydrated lime in order to obtain a composition with the claimed FFC value.

Applicant’s arguments filed regarding the d50 particle size does not tell a person skilled in the art anything about the d97 particle size have been fully considered but are not persuasive.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the instant case, Masuko teaches that the particle size is a result effective variable relative to its reactivity with an acid gas.  Thus, it would be obvious to vary the particle size of the composition including the d97 particle size in order to achieve desired reactivity with a reasonable expectation of success.
Claim 23 language requires the powder to have a particle size d50 of less than 45 µm and/or a particle size d97 of less than 180 µm.  The “and/or” translates to “a particle size d50 of less than 45 µm and a particle size d97 of less than 180 µm” or “a particle size d50 of less than 45 µm or a particle size d97 of less than 180 µm”.  Thus, as long as the 50 of less than 45 µm or a particle size d97 of less than 180 µm, the claim limitations are met.  In the instant case, Masuko teaches the alkali metal salt of carbonic acid has a particle size d50 of less than 45 µm (Masuko, [0023]).  The claim language does not require a particle size d50 of less than 45 µm and a particle size d97 of less than 180 µm as implied by applicant’s arguments but rather (1)a particle size d50 of less than 45 µm, or (2)a particle size d97 of less than 180 µm, or (3)a particle size d50 of less than 45 µm and a particle size d97 of less than 180 µm.  Claims 28 and 33 similarly use the “and/or” language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734